DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 and 14 of U.S. Patent No. 10,942,504. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims in the patent comprise all of the limitations, with only slightly difference in wording.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roaldson (pub #US 20150026622 A1) in view of Yeh (pub# US 20030109942 A1) in view of Kauffleitner (pub # US 20170097626 A1).
Regarding claim 1, Roaldson discloses a condition monitoring circuit (system shown in figure 1, details of monitor shown in figure 5) comprising: a circuit controller (processor 26, paragraph 27); a gate (sensors, figure 5, paragraph 22) configured to detachably couple to a bus (network link or hardwired, paragraph 23) of a monitoring system (monitoring system, paragraph 23) associated with an industrial machine (machines 16 in figure 1, paragraph 22), wherein the circuit controller is configured to identify an operating parameter associated with the industrial machine (various conditions such as speed, temperature, paragraph 19) from at least a data packet broadcasted on the bus of the monitoring system (Roaldson, paragraph 42, select data associated with machines using pointers, so that “each respective data analysis workspace 46 may select relevant data points for its respective data processing or analysis functions and may disregard other data points that may not be involved for its respective data processing or analysis”, this implies that data are broadcast to all machines on the bus, and it is up to the machines to filter using well-known techniques such as component IDs and addresses).
Roaldson does not disclose explicitly preventing data transfer by the gate.  However, Yeh discloses wherein the gate includes a data flow circuit configured to prevent transfer of an outgoing data packet to the bus via the gate (paragraph 38-40, communicate with industrial machines and using interface to extract data from the industrial machines at programmed regular intervals, which implies data transfer is prevented at times other than those intervals).  Examiner further notes unidirectional circuitry are well-known in the art at the time of invention, and would have been an obvious design choice given Roaldson’s teachings to transfer sensor data because sensors only needs to collect data, see for example, Kaufleitner, paragraph 40)  Furthermore, teachings of Roaldson and Yeh are from the same field of machine status monitoring for industrial systems.
Therefore, it would have been obvious before the effective filing date of the invention for a person of ordinary skill in the art to combine teachings of Roaldson with Yeh by adding an interface with controlled data extraction capability, for the benefit of controlling when to extract data from machines to increase the flexibility of the overall monitoring system.
Regarding claim 22, the above combination discloses the condition monitoring circuit of claim 21, wherein a node (machine 16 with associated sensors 18 shown in figure 5)  includes the gate and a gate controller (Yeh, implied interface controlling circuit that regulates the intervals, see rejection of claim 1) configured to transfer, via the gate, one or more data packets comprising data characterizing the operating parameter from the bus in the monitoring system to the circuit controller (sending sensor data to monitoring system, paragraph 19).
Regarding claim 23, the above combination discloses the condition monitoring circuit of claim 22, wherein the gate controller is configured to transfer the one or more data packets by at least: receiving a beacon packet from the bus (Roaldson, timestamps are implied for packets, in order to create plots, paragraph 30), wherein the beacon packet includes a system frame schedule of the monitoring system, said system frame schedule indicative of a first plurality of time slices during which 
Regarding claim 24, the above combination discloses the condition monitoring circuit of claim 22, wherein the node includes a node controller (a machine controller is implied in industrial machines listed in paragraph 22), wherein the gate controller is configured to transfer a plurality of data packets broadcasted on the bus to the node controller (Roaldson, paragraph 42), and wherein the node controller is configured to select, from the transferred plurality of data packets, the one or more data packets including data characterizing the operating parameter by at least identifying the one or more data packets based on unique identifiers contained within the one or more data packets (Roaldson, paragraph 42, select data associated with machines using pointers, so that “each respective data analysis workspace 46 may select relevant data points for its respective data processing or analysis functions and may disregard other data points that may not be involved for its respective data processing or analysis”, examiner notes that in order to filter the relevant data, it is implied that the data have identifiers).
Regarding claim 25, the above combination discloses the condition monitoring circuit of claim 22, wherein the gate controller configures the gate in the node to transmit the data packet from the bus in the monitoring system to the node controller (Yeh, paragraph 40, extract data representing operating status and parameters).
Regarding claim 26, the above combination discloses the condition monitoring circuit of claim 25, wherein the gate controller provides a control signal to the gate, wherein the gate transmits a data packet of the one or more data packets from the bus in the monitoring system based on the control signal (Yeh, paragraph 40, extract data at programmed regular intervals, implies that the interface is activated at those specific intervals, such activation is performed by electrical signals as known in the art).
Regarding claim 27, the above combination discloses the condition monitoring circuit of claim 25, further configured to detachably couple to the bus in the monitoring system (Roaldson, by network link or by portable memory such as USB bus, paragraph 23).
Regarding claim 28, the above combination discloses the condition monitoring circuit of claim 22, wherein the condition monitoring circuit can include a memory configured to store the one or more data packets comprising data characterizing the operating parameter (Roaldson, database, paragraph 25).
Regarding claim 29, the above combination discloses the condition monitoring circuit of claim 21, wherein the operating parameter is identified based on a request from a condition monitoring system (Roaldson, GUI 20, paragraph 24, user may use GUI to control the gathering and analysis of the sensor data).
Regarding claim 30, the above combination discloses the condition monitoring circuit of claim 22, wherein the circuit controller is further configured to determine a condition monitoring parameter indicative of an operational status of the industrial machine based on the data characterizing the operating parameter (Roaldson, data may indicate alarm status or other status, paragraph 32).
Regarding claims 31-39, examiner notes these claims are substantially similar to claims 21-30 above.  The same grounds of rejection are applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C SUN whose telephone number is (571)272-2675.  The examiner can normally be reached on Monday - Friday, 12-8:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C SUN/Primary Examiner, Art Unit 2181